DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claims recite an equalization device configured to equalize an imbalance caused by the clamping part.  It is unclear to the examiner based on the written disclosure what is considered the “imbalance caused by the clamping part”.  The equalization device appears to be an additional flange attached to the face of the holding part.  It is unclear what the equalization device provides.  Chucks are commonly known in the art to have circular faces.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 8 is dependent upon claim 1.  Claim 1 recites wherein the clamping part is “for mechanical treatment of the workpiece”.  It is unclear how the clamping part can further be the workpiece to be mechanically treated as recited in claim 8.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leadbeatter US 7770901.
Leadbeatter discloses a device (1) comprising: a rotating device (2); and a holding adapter (3), wherein the rotating device and the holding adapter are mechanically intercoupled (via screw 12 and pins 13/14)  such that the rotating device generates a rotation of the holding adapter about a rotation axis (4), and the holding 
As for claim 2, Leadbeatter discloses wherein the holding adapter (3) is circular cylindrical (Figs. 1-4), and an end side (10) of the holding adapter is obliquely cut off at a pre-defined angle relative to a longitudinal axis of the circular cylindrical holding adapter (Fig. 1, β, col. 3, lines 16-22).
As for claim 8, Leadbeatter discloses wherein the clamping part is the workpiece to be mechanically treated.
As for claim 9, Leadbetter discloses wherein the clamping part is capable of being a tool for mechanically manipulating the workpiece.
As for claim 10, Leadbeatter discloses a holding adapter (3)  for holding a clamping part (20), wherein the holding adapter is configured to be mechanically connected to a rotating device (2), the rotating device is configured to generate a rotation of the holding adapter about a rotation axis (4), and the holding adapter is configured to hold the clamping part (20) such that the rotation axis and a longitudinal axis (5) of the clamping part enclose an angle of more than zero degrees (Fig. 4b and 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leadbeatter US 7770901 in view of May US 2689739 and evidence by Church US 2513284.
As for claim 6, Leadbeatter discloses wherein the holding adapter has a threading bore (7 and 8) for clamping a workpiece (20).  However, Leadbeatter does not specify wherein the holding adapter has a flange bush which includes a clamping bush, 
As for claim 7, the modified Leadbeatter does not specify the material used for the flange bush.  However the use of aluminum and other metals is well known in the chuck art as evidence by Church it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the material used to make the flange bush from aluminum for its light weight.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE V HALL JR whose telephone number is (571)270-5948.  The examiner can normally be reached on Mon.-Fri. 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYRONE V HALL JR/Primary Examiner, Art Unit 3723